Citation Nr: 0930564	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for an anxiety 
disorder.

3.  Entitlement to service connection for a mood disorder, 
claimed as to include depression. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to 
November 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Louisville, Kentucky (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).

As will be discussed in more detail below, the Veteran's 
claim was originally one for posttraumatic stress disorder 
(PTSD), but was later amended to also include other acquired 
psychiatric disorders.  The provisions of 38 C.F.R. § 4.130 
specify various categories of acquired mental disorders.  
38 C.F.R. § 4.130 (2008).  Thus, the issues on appeal have 
been framed with respect to each of these categories of 
disorders, except for PTSD, which is considered a type of 
anxiety disorder, but is separately listed due to VA's 
specific criteria for substantiating a PTSD claim.  See 
38 C.F.R. § 3.304(f) (2008).  

Additionally, two of the "other acquired psychiatric 
disorders" noted in the previous paragraph were adjustment 
disorder and somatoform disorder.  Service connection for 
these disorders was denied in the August 2007 rating decision 
and the May 2008 statement of the case.  However, section 9 
of VA Form 9 offers claimants two options with respect to 
perfecting an appeal.  The first option, which the Veteran in 
this case did not select, reads "I want to appeal all of the 
issues listed on the statement of the case that my local VA 
office sent to me."  The second option reads "I have read 
the statement of the case and any supplemental statements of 
the case I received.  I am only appealing the following 
issues."  In his June 2008 substantive appeal, the Veteran 
specified that he only wished to appeal the denial of service 
connection for an anxiety disorder and for a depressive 
disorder.

Thus, to the extent that the RO developed the Veteran's claim 
for entitlement to service connection for an adjustment 
disorder and a somatoform disorder, through and including the 
May 2008 statement of the case, the evidence of record does 
not reflect that the Veteran perfected an appeal with respect 
to either of these psychiatric disorders, either at the time 
his June 2008 VA Form 9 was submitted, or at any time 
subsequent thereto.  The pertinent regulations require that 
an appeal be perfected before the Board has jurisdiction to 
decide an issue.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.202 (2008).  Moreover, there is no other 
evidence in the record that the Veteran expressed continued 
disagreement with the denial of these issues at any time 
after the May 2008 statement of the case, and the March 2009 
certification of the Veteran's appeal did not include these 
issues.  See id.; see also Percy v. Shinseki, 23 Vet. App. 37 
(2009).  Ultimately, the Veteran did not perfect an appeal 
with respect to his claims for entitlement to service 
connection for an adjustment disorder or a somatoform 
disorder.  As such, these two issues are not before the Board 
for appellate review.


FINDINGS OF FACT

1.  VA notified the Veteran of the evidence need to 
substantiate the claims decided therein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The Veteran's service treatment records do not show 
psychiatric symptoms or a diagnosed psychiatric disorder.

3.  The record does not contain a diagnosis of PTSD.

4.  The Veteran has current diagnoses of generalized anxiety 
disorder, major depressive disorder, depression not otherwise 
specified, and mood disorder.

5.  The evidence of record does not relate the Veteran's 
anxiety disorder or mood disorders to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  An anxiety disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A mood disorder, to include a depressive disorder, was 
not incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in July 2005, 
September 2005, and January 2007 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the Veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in the January 2007 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the Veteran's service treatment records are associated with 
the claims file, the Veteran was notified in May 2008 that 
his service personnel records were destroyed in the 1973 fire 
at the National Personnel Records Center in St. Louis, 
Missouri.  To that end, the RO requested that the Veteran 
provide any copies of these records that he may possess, and 
the Veteran submitted his copies of said service personnel 
records in May 2008.  Moreover, the Board finds that the 
absence of any remaining outstanding service personnel 
records has not prejudiced the Veteran; the only issue on 
appeal affected by the potentially incomplete service 
personnel records, service connection for PTSD, is being 
denied on the basis that no diagnosis of PTSD exists.  
Additionally, the Veteran has not indicated that he is in 
receipt of, and VA does not have knowledge of, disability 
benefits from the Social Security Administration (SSA).  
Therefore, any failure on the part of the RO to request 
and/or obtain pertinent SSA disability determinations and the 
medical records considered in making those decisions was not 
in error.  38 C.F.R. § 3.159 (c) (2).  

As a part of the duty to assist claimants, VA must provide a 
medical examination or obtain a medical opinion "when such 
an examination or opinion is necessary to make a decision on 
the claim."  Barr v. Nicholson, 21 Vet. App. 303, 310-311 
(2007) (quoting 38 U.S.C.A. § 5103A (d) (1)).  A medical 
opinion is adequate when it is based upon consideration of a 
claimant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the 
"'evaluation of the claimed disability will be a fully 
informed one.'"  Ardison v. Brown, 6 Vet. App. 405, 407 
(1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  

In this case, a VA examination was not necessary; a VA 
psychiatric evaluation was conducted in September 2007, and 
the Veteran sought a private psychiatric evaluation in 
January 2008.  38 U.S.C.A. § 5103A (d) (1).  The September 
2007 VA record noted that the Veteran reported the events in 
service to which he felt his psychiatric symptoms were 
related, and additionally noted his more recent personal 
history; the VA mental health professional considered these 
events, recorded his psychiatric symptomatology, and 
completed an evaluation of the Veteran's mental status.  
38 C.F.R. § 3.159(c) (4).  Similarly, the January 2008 
private psychiatric evaluation also considered both the 
inservice and postservice events, completed a battery of 
mental testing, and evaluated the Veteran's current symptoms.  
It also provided an objective medical opinion with respect to 
the etiology of the Veteran's diagnosed psychiatric disorder.  
Moreover, it should also be noted that the private evaluator 
was informed of the Veteran's claim for service connection 
for PTSD and an acquired psychiatric disorder, and the 
January 2008 evaluation was conducted with the Veteran's 
desire to substantiate his claim in mind.  For these reasons, 
the Board finds that in the aggregate of these two 
evaluations, sufficient findings with respect to the 
Veteran's symptomatology, claimed causative factors, 
diagnosis, and etiology were already of record such that an 
additional examination is not required.  38 C.F.R. § 3.159(c) 
(4).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the Veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).



II. Procedural History of This Appeal

The Veteran originally claimed entitlement to service 
connection for PTSD in June 2005.  After his claim was denied 
in a January 2006 rating decision, the Veteran indicated in a 
September 2006 statement that his current treating mental 
health professional had diagnosed an acquired psychiatric 
disorder other than PTSD.  On this basis, the Veteran 
requested reconsideration of his claim to include all 
psychiatric disorders.  Such reconsideration was made in the 
August 2007 rating decision, where both PTSD and acquired 
psychiatric disorders other than PTSD were adjudicated.  The 
Veteran filed a notice of disagreement in January 2008, and a 
statement of the case was issued in May 2008, where the issue 
was framed as entitlement to "[s]ervice connection for PTSD 
to include various mental conditions diagnosed as a 
somatoform disorder, anxiety disorder, depression, 
generalized anxiety disorder and major depression."  

Although the RO originally developed a service connection 
claim for PTSD alone, it later expanded the issue to include 
entitlement to service connection for an acquired psychiatric 
disability.  This is consistent with the recent holding of 
the Court of Appeals for Veterans Claims in Clemons v. 
Shinseki, which determined that a PTSD claim cannot be 
limited to a PTSD diagnosis alone, but "must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

III.  Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the Veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A.  PTSD

As noted above, the Veteran's June 2008 substantive appeal 
perfected only the issues of entitlement to service 
connection for an anxiety disorder and for a mood disorder, 
to include depression.  That VA Form 9 did not indicate that 
he wished to perfect an appeal with respect to the issue of 
entitlement to service connection for PTSD.  However, the 
March 2009 VA Form 8, Certification of Appeal, specifically 
noted that the issue of entitlement to service connection for 
PTSD was being certified to the Board.  Where the RO takes 
actions to indicate that such filing has been waived, for 
instance by certifying the appeal, the Board has jurisdiction 
to decide the appeal.  See Percy, 23 Vet. App. at 45-46.  
Therefore, although the Veteran did not formally perfect an 
appeal with respect to the issue of entitlement to service 
connection for PTSD, the Board has jurisdiction over it, and 
will consider it on the merits.

In addition to those general regulations pertaining to the 
substantiation of service connection claims, service 
connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
38 C.F.R. § 3.304(f).  

The Veteran's service treatment records, to include his 
August 1956 service separation examination, show no evidence 
of psychiatric symptoms or a diagnosed psychiatric disorder.  
The first reference to a mental health evaluation of any kind 
is dated in May 1998, 42 years subsequent to service.  From 
that time through July 2004, VA outpatient treatment records 
reflect no abnormal psychiatric findings; depression and 
anxiety screens dated from January 2001 through January 2004 
were all negative.  It is also noted that even though many of 
these are VA dermatology treatment records, to include as 
dated in May 2005, discuss the Veteran's assertions as to the 
relationship between his skin disorder and his experiences in 
Panama, no abnormal psychiatric symptoms were observed or 
documented during that discussion.  Similarly, a PTSD screen 
in January 2005 was negative; specifically, the Veteran 
answered that there were no inservice events about which had 
recently resulted in nightmares, flashbacks, avoidant 
behaviors, hypervigilance, or self-isolation.

However, during a December 2005 VA outpatient visit, the VA 
triage medical professional again asked the Veteran whether 
he had a number of different psychiatric symptoms.  The 
"yes" answers the Veteran provided in response to some of 
those above-noted questions triggered a "positive" result 
on a PTSD screening, but no diagnosis was given at that time.  
Instead, the Veteran was referred to the mental health clinic 
at a VA Medical Center in May 2006, which the VA outpatient 
treatment record noted was "after he ha[d] been complaining 
of pruritus and had been tried on several medications . . . 
[h]e was suspected of having anxiety and depression."  The 
psychiatric evaluation he had at that time resulted in a 
diagnosis of undifferentiated somatoform disorder.  A July 
2006 VA outpatient treatment record noted that the Veteran 
was "preoccupied about his medical condition."  Later 
records dated from July 2006 through April 2008 reflect 
continued diagnoses of somatoform disorder, as well as 
adjustment disorder, major depressive disorder and depressive 
disorder not otherwise specified, generalized anxiety 
disorder, and mood disorder.  

Most critically, in September 2007, the Veteran reported two 
inservice events which he claimed were the root of his PTSD: 
his experience having to cross rough terrain in the Panama 
Canal Zone in bad conditions without adequate supplies, and 
the accidental non-fatal shooting of a fellow soldier which 
resulted in a court-martial of each member of his unit.  
Although the Veteran indicated he had been "nervous all my 
life," he also reported to the VA mental health professional 
that he worried about his heart condition, and otherwise did 
not worry, and that he had felt depressed or nervous for only 
the last 4 or 5 years.  In the end, the VA mental health 
professional noted that he was "no[t] impressed that [the 
Veteran] has PTSD," indicating that despite the Veteran's 
recitation of his claimed stressful inservice events, the VA 
professional found the Veteran's current symptoms not 
indicative of PTSD.  

Similarly, in January 2008, the Veteran sought a psychiatric 
evaluation from a private psychologist.  During the 
evaluation, the Veteran reiterated the two main events from 
which he felt his psychiatric disorder stemmed.  He also 
noted that he had undergone major open heart surgery in 1985.  
The psychologist recorded that the Veteran experienced felt-
depression and anxiety and had sporadic sleep interference, 
to include nightmares, but ultimately concluded that a PTSD 
diagnosis "does not appear to be warranted."  Again, this 
was despite the Veteran reporting his claimed stressful 
inservice events, in detail, which were considered by the VA 
professional, those were discounted as not being "severe 
traumatic events" of the type that would result in PTSD.  
[It is noted by the Board that although members of the United 
States armed forces were present in Panama in 1955, no war or 
other conflict existed there at that time.]  Rather, the 
private practitioner's conclusion focused on the mental 
status changes the Veteran had following his 1980s heart 
surgery, and indicated that the Veteran had an alternate 
acquired psychiatric disorder, not PTSD.

Ultimately, despite the initial positive PTSD "screen," no 
actual diagnosis of PTSD was entered on subsequent 
evaluations.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Because the criteria for service connection require evidence 
of a current disability during the period of the appeal, and 
none is shown in the record with respect to the Veteran's 
claimed PTSD, service connection for PTSD is not warranted.  

B.  Anxiety Disorder and Mood Disorder

As noted above, the Veteran's service treatment records, to 
include his August 1956 service separation examination, show 
no evidence of psychiatric symptoms or a diagnosed 
psychiatric disorder.  Subsequent to service, VA outpatient 
treatment records dated from May 1998 through July 2004 
reflect no abnormal psychiatric findings.  Specifically, the 
Veteran denied being depressed in January 2004 and July 2004 
outpatient visits; had negative depression screens in January 
2001, January 2002, January 2003, and January 2004; and 
denied being depressed or anxious in July 2004 and July 2005.  

After diagnoses of other acquired psychiatric disorders were 
given in May 2006, July 2006, and August 2006, major 
depressive disorder and generalized anxiety disorder were 
both diagnosed in January 2007 based on a reported "long 
history" of symptomatology.  The Veteran noted that he had 
occasional nightmares and frequent recollections of events in 
service, to include having to cross dangerous terrain in the 
Panama Canal Zone in bad weather without sufficient supplies, 
and an accidental shooting of another soldier resulting in a 
court-martial for his entire unit.

A September 2007 VA outpatient treatment record indicated 
that the Veteran requested a VA mental health appointment to 
be diagnosed with PTSD.  At that appointment, the Veteran 
reported his reexperiencing of these events noted above, and 
stated that he had been "nervous all my life."  However, he 
also reported to the VA mental health professional that he 
worried about his heart condition, and otherwise did not 
worry.  Moreover, the Veteran stated that he had felt 
depressed or nervous for only the last 4 or 5 years.  The VA 
mental health professional noted that he was "no[t] 
impressed that [the Veteran] has PTSD."  Instead, a 
diagnosis was made of generalized anxiety disorder, and of 
depression not otherwise specified.  

In January 2008, the Veteran sought a psychiatric evaluation 
from a private psychologist.  During the evaluation, the 
Veteran reiterated the two main events from which he felt his 
psychiatric disorder stemmed.  He also noted that subsequent 
to service, he had married, raised two children, owned an 
ice-cream store for 35 years, and undergone major open heart 
surgery in 1985.  The psychologist recorded that the Veteran 
experienced sporadic sleep interference, to include 
nightmares.  The clinical impression was that the Veteran was 
struggling with a nervousness problem involving felt-
depression and anxiety, as well as a sleeping disorder.  A 
diagnosis of mood disorder was made at that time.  The 
remaining evidence of record noted continued diagnoses of 
major depressive disorder, in December 2007 and April 2008, 
and generalized anxiety disorder, in April 2008.

Despite these continued psychiatric diagnoses, the record 
does not show that the Veteran has either an anxiety disorder 
or a mood disorder that is related to his military service.  
Rather, the evidence reflects that the diagnosed disorders 
are related to the Veteran's more recent concerns over his 
medical conditions.  Initially, it is noted that although the 
Veteran reported to the September 2007 VA mental health 
professional that he was "nervous all [his] life," the May 
2006 initial mental health evaluation record documented that 
the Veteran had no prior history of psychiatric illness.  
This denial, coupled with the lack of continuity of 
documented symptomatology for 42 years subsequent to service, 
weighs against the Veteran's claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when a claimant failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of the claimed condition).

Additionally, the September 2007 VA mental health evaluation, 
at which diagnoses of generalized anxiety disorder and 
depression not otherwise specified were made, did not provide 
an opinion.  However, it did indicate that the Veteran 
worried about his heart, and his wife's ability to make 
money, but otherwise he "do[esn't] worry about any thing," 
even though he later stated that he had been "nervous all 
[his] life ever since [he] got out of the service."  This, 
coupled with the denial of depression and/or anxiety on 
multiple occasions from January 2001 through July 2005, 
further disproves the above-noted premise that the Veteran 
had lifelong nervousness.  See id.

Similarly, the diagnosis made by the January 2008 private 
psychologist was "mood disorder due to cardiac condition."  
To that end, the private psychologist noted that "[the 
Veteran's] nervousness likely is partially related to post-
operative issues in the aftermath of his 1985 heart bypass 
procedure and subsequent stent implantations.  
Hereditary/constitutional issues relating to predispositions 
to anxiety and depression, likewise, cannot be discounted.  
[His] exposure to stressful events while in the military may 
also be a contributing factor."  This opinion concludes that 
the Veteran's mood disorder was "likely" due to his heart 
problems, indicating a conclusive basis.  See 38 C.F.R. § 
3.102 (2008).

Conversely, the psychologist's use of the term "may" with 
respect to the relationship between the claimed inservice 
events and the Veteran's current psychiatric disorder makes 
that part of the opinion not probative for VA purposes.  See 
id.; see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which indicates that the claimed 
disorder "may or may not" be related is too speculative to 
establish any such relationship).  More importantly, this 
opinion was provided by the private psychologist with full 
knowledge of the Veteran's intent to claim an acquired 
psychiatric disorder as related to military service, and 
aware of the specifics of the Veteran's reported inservice 
events to which the Veteran related his symptomatology.  
Despite all of those details, the private psychologist's 
opinion with respect to the relationship between the 
Veteran's current mood disorder and his military service was 
speculative at best.  See id.

Ultimately, the evidence of record does not relate the 
Veteran's anxiety disorder or mood disorder to his military 
service.  For this reason, the preponderance of the evidence 
is against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for an anxiety disorder is denied.

Service connection for a mood disorder, to include 
depression, is denied.



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


